Citation Nr: 0207461	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  95-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for right 
shoulder (major) recurrent dislocation, status post 
arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from July 1981 to July 1984.  
He apparently served a second period of active duty, claimed 
to be from January 1987 to January 1990, which has not been 
verified.  However, as the issue in this case is an initial 
rating to be assigned and as service medical records from the 
second period of service are of record, this second period of 
service need not be verified.

This appeal arises from the August 1994 rating decision from 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO) that granted service connection 
for right shoulder dislocation and assigned a 20 percent 
evaluation.  As the disability rating assigned is an initial 
rating, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999), is for application as explained below.

The veteran withdrew a request for a Board hearing in August 
1996 and requested a hearing at the RO before a local hearing 
officer.  A hearing at the RO before a local hearing officer 
was held in March 1998; a transcript of this hearing is in 
the claims file.

This case was remanded in June 1999 for further development.  
The case was thereafter returned to the Board.

By rating action of July 2000 a temporary total rating 
pursuant to 38 C.F.R. § 4.30 based on surgical or other 
treatment necessitating convalescent for a service connected 
condition was granted from May 11, 2000 to September 30, 
2000.  By rating action of January 2001, the temporary total 
rating was extended to April 30, 2001, with the schedular 20 
percent evaluation reinstated, effective May 1, 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to a 
rating in excess of 20 percent for right shoulder (major) 
recurrent dislocation, status post arthroscopy, has been 
obtained by the RO.

2.  The manifestations of the veteran's service connected 
right shoulder disability include limitation of motion on 
examination and reports by the veteran of dislocation with 
some reports of guarding of movement of the right arm to 
prevent dislocation.  There is no clinical showing of 
symptomatology that would demonstrate motion of the right arm 
limited to midway between side and shoulder level, nor there 
is no showing of ankylosis of the scapulohumeral articulation 
and additionally there is no showing of malunion of the 
humerus, other impairment of the humerus, or impairment of 
the clavicle or scapula.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for right shoulder (major) recurrent dislocation, 
status post arthroscopy have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 and Supp. 2001); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.102 and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to a rating in excess of 20 percent 
for right shoulder (major) recurrent dislocation, status post 
arthroscopy.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

In this regard there has been notice as to information 
needed, examinations have been provided, and there have been 
rating decisions and a statement of the case with supplements 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
regulations provide no additional duties, are not more 
favorable to the veteran than the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  The veteran, through 
letters and statements of the case with supplements thereto, 
has been notified as to evidence and information necessary to 
substantiate the claims.  Additionally, in August 2001 a VCAA 
letter was sent to the veteran.  There is no evidence that 
there are additional records that could be obtained, nor is 
there evidence that a claim would be substantiated by the 
administration of another examination.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that there is a distinction between an 
original rating and a claim for an increased rating.  The 
Court also held that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  As these issues involve 
ratings assigned in connection with a grant of service 
connection, the Board will follow the mandates of the 
Fenderson case in adjudicating the claims.

The veteran's service medical records show that the veteran 
was seen with dislocation of the right shoulder.  

A private treatment record from March 1993 shows the veteran 
was seen post right shoulder joint dislocation.  An April 
1994 record showed he received medical treatment following a 
motor vehicle accident with injuries to various areas of the 
body, including the right shoulder.  It was noted that he 
sustained a contusion and strain of the right shoulder.  

On a VA examination in April 1994, the veteran reported a 
history of recurrent dislocation over the right shoulder, 
most recently four days previously.  He replaced the shoulder 
back in place by himself at home.  He made no mention to the 
examiner of the accident he had sustained a few days earlier 
or that he had received treatment therefor.  The range of 
motion of the neck was very good, with some tenderness over 
the right trapezius muscles.  The examination of the right 
arm showed limitation of forward elevation from 0 to 150 
degrees due to pain above this level.  The right abduction 
was 0 to 100 degrees, the right internal and external 
rotation was limited to 0 to 70 degrees with pain above this 
level.  The diagnosis was recurrent right shoulder 
dislocation.  

Private treatment records beginning in February 1996 show the 
veteran had a history of recurrent dislocations of the right 
shoulder.  He was restricted from participating in many 
activities that required any movement of the right shoulder 
for the fear of dislocations.  The dislocations apparently 
were anterior.  He would dislocate in his sleep.  On 
examination, the shoulder had a normal appearance.  There was 
tenderness over the anterior shoulder capsule.  He had to 150 
degrees of adduction, 140 degrees of forward elevation and 
pain at higher levels of elevation.  There was full 
rotational movement and a positive apprehension test for 
anterior subluxations.  The assessment was recurrent right 
dislocating shoulder.  In June 1996, the active range of 
motion was normal.  The shoulder was non tender.  There was 
no atrophy of the arms.  There was a feeling of instability 
on abduction and external rotation of the shoulder.  The 
diagnosis was post dislocation right shoulder and multiple 
recurrent dislocations right shoulder.

VA treatment records show that in July 1993 the veteran had 
normal range of motion of the right shoulder with 
multidirectional instability.  In September 1996, there was 
no atrophy.  There was positive apprehension test.  The range 
of motion was forward flexion to 150 degrees, external 
rotation to 45 degrees in neutral and to 90 degrees in 
abduction, and internal rotation to 45 degrees.  The 
impression was right shoulder pain.  

Private treatment records from August 1996 show the veteran 
reported dislocations of the right shoulder.  He reported 
dislocation occurred ten days previously, 16 days previously, 
and four weeks previously.  He stated his wife, brother, and 
sister had been reducing the dislocations.  On examination, 
there was no muscle atrophy.  There was active range of 
motion and forward flexion to 180 degrees, abduction to 180 
degrees, external rotation to 60 degrees, and internal 
rotation to 10 degrees.  There was positive apprehension sign 
on examination and marked tenderness on the anterior labrum 
of the shoulder joint.  The impression was mild impingement 
syndrome and recurrent dislocation or subluxation of the 
right shoulder, surgery after examination under anesthesia 
was recommended.  A VA treatment record from August 1996 
shows similar symptomatology related to the right shoulder.

In September 1996, a VA Chief of the Surgical Service, while 
reviewing treatment recommendations relating to the veteran's 
care, commented that the veteran was "significantly 
manipulative" and that there was more than a medical 
component to his evaluation.  

A VA treatment record from October 1996 shows range of motion 
of the right shoulder in forward flexion and abduction to 150 
degrees, external rotation to 45 degrees, and internal 
rotation to 10 degrees.  

At the RO hearing in March 1998, the veteran testified that 
his right shoulder persistently dislocated.  He took pain 
medication.  He did physical therapy and exercises three 
times a week.  He had range of motion problems with the 
shoulder and reported that the right hand was weaker than the 
left hand.  He had pain on use of the shoulder.

VA treatment records dating from May 1993 to August 1996 show 
treatment for dislocations of the right shoulder with pain 
and limited range of motion and unstable shoulder.

On a VA neurological examination in March 2000, the veteran 
reported intermittent numbness and tingling in his right arm.  
He had chronic dislocation of the right shoulder which 
disturbed him during activity.  Sensory examination was 
intact to all modalities including the right upper extremity.  
The impression was that there was no evidence of any 
neurological explanation of the veteran's symptoms.  There 
was no evidence of cervical radiculopathy, peripheral 
neuropathy, or brachial plexus injury.  

On a VA joints examination in March 2000, the veteran 
reported a history of multiple dislocations reduced by 
himself or with the assistance of another person.  They had 
never been reduced by medical personnel other than by report 
by the veteran in 1984.  The examiner commented that an MRI 
failed to produce any pathology in the shoulder that would go 
along with the history of dislocation.  He reported that he 
had 15 dislocations in the past 9 months, however none had 
been treated by a physician.  His main problem was pain and 
dislocations.  It was noted that the veteran's right shoulder 
had been injured during an incident with police.  On 
examination, there was full range of motion of abduction, 
extension, internal, and external of the shoulder.  The range 
of motion was comparable to the contralateral side.  There 
was no ventral laxity.  There was no painful motion.  The 
range of motion of the right shoulder was normal.  He had no 
neurological deficits in the upper extremity.  It was noted 
that the veteran's disability, which may be a subluxating 
shoulder rather than a completely dislocating shoulder, would 
never be ascertained until he had, as was previously 
recommended, an examination under anesthesia.  

Private treatment records show that in May 2000, the veteran 
underwent arthroscopic anterior labral reconstruction for 
right shoulder chronic dislocation.  His treating physician 
wrote in August 2000 that as a result of injury in service, 
the veteran had developed "degenerative change" in his 
right shoulder.  

On a VA examination in November 2000, it was indicated that 
the veteran had surgery on his shoulder in May 2000.  He had 
no dislocation since the surgery, however, he had a marked 
decreased range of motion and still had pain.  It was noted 
that the veteran was in a rehabilitative stage.

On a VA examination in August 2001, the veteran reported that 
he had pain in the shoulder that was worse than it was prior 
to the surgery and he had decreased range of motion.  There 
had been no recurrent dislocations since the surgery.  On 
examination, the abduction of the right shoulder was to 160 
degrees, and extension was to 170 degrees, compared to 180 on 
the contralateral side.  There was to 90 degrees of internal 
rotation and to 10 degrees of external rotation, compared to 
90 degrees internal and to 80 degrees of external rotation on 
the contralateral side.  There was no pain on abduction with 
resistance.  There was no atrophy of the deltoid and there 
was no weakness on abduction.  The diagnosis was residual 
capsulitis and constriction of the right shoulder joint.  

The veteran is service connected for a right shoulder 
disability, with an evaluation of 20 percent assigned under 
Diagnostic Codes (DC) 5202-5201 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  (A hyphenated code is used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluations assigned.  See, e.g., 38 C.F.R. §§ 4.20, 4.27 
(2001)).

Under Diagnostic Code 5202, for other impairment of the 
humerus, major extremity, a 20 percent rating is warranted 
for malunion of the humerus with moderate deformity and a 30 
percent is warranted for malunion of the humerus with marked 
deformity.  A 20 percent rating is also warranted for 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes, and guarding of movement only 
at shoulder level.  A 30 percent rating is warranted for 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 50 percent evaluation is warranted for fibrous 
union of the humerus.  A 60 percent rating is warranted for 
nonunion of the humerus (false flail joint).  An 80 percent 
rating is warranted for loss of head of the humerus (flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).

Under Diagnostic Code 5201, for limitation of motion of the 
arm, major extremity, a 20 percent rating may be assigned for 
limitation of motion of the arm at shoulder level.  A 30 
percent rating is warranted for limitation of motion of the 
arm midway between side and shoulder level.  A 40 percent 
evaluation may be warranted for limitation of motion of the 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2001).

Additional codes the veteran may be rated under include:

Under Diagnostic Code 5200, for ankylosis of the 
scapulohumeral articulation, where the scapula and humerus 
move as one piece, for the major extremity, a 30 percent 
rating may be assigned for favorable ankylosis of the 
scapulohumeral articulation, abduction to 60 degrees, can 
reach mouth and head.  A 40 percent rating may be assigned 
for ankylosis of the scapulohumeral articulation intermediate 
between favorable and unfavorable.  A 50 percent rating may 
be assigned for unfavorable ankylosis of the scapulohumeral 
articulation, with abduction limited to 25 degrees from side.  
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2001).

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula, major extremity, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for nonunion of the clavicle or scapula 
with loose movement or for dislocation of the clavicle or 
scapula.  Or it is rated on impairment of function of 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2001).

38 C.F.R. § 4.7 (2001) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating is to be assigned.

The evidence in this case shows that since service connection 
was granted, the veteran has dislocation of the right 
shoulder, pre surgery for the shoulder in May 2000, and 
limitation of motion of the right shoulder joint.  There is 
no showing from the evidence that the limitation of motion is 
more than at shoulder level.  Further with the dislocations, 
there is no objective medical evidence of more than 
infrequent episodes as there is only the veteran's report of 
the number of episodes.  None of these dislocations has been 
observed or reduced by medical personnel and, further, since 
his surgery, he has not claimed to have experienced any 
dislocations.  Further it appears that at least some of the 
post-service treatment may have followed additional injury to 
the right shoulder.  

There is evidence of guarding in February 1996, due to the 
report of restriction of activities.  As there is motion, 
there is no showing of ankylosis of the scapulohumeral 
articulation and additionally there is no showing of malunion 
of the humerus, other impairment of the humerus, or 
impairment of the clavicle or scapula.

Therefore, the evidence taken as a whole, does not show that 
the criteria for a rating in excess of a 20 percent for the 
service connected right shoulder disability for a major 
extremity have been met, with the exception of the extended 
period following the surgical procedure.  Further, there is 
no additional showing of functional limitation due to pain 
that would warrant a higher evaluation.  On VA examinations 
pain on motion and weakness was addressed in the examination 
reports.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any 
functional limitation due to pain has been taken into 
consideration in the rating assigned.  There is no showing 
that the disability causes marked interference with 
employment or that it has required frequent periods of 
hospitalization such as to warrant consideration of referral 
of an extraschedular rating under 38 C.F.R. § 3.321(b) 
(2001).  In sum, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating.  

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service connected right 
shoulder disability that would provide for a higher rating 
and as such, the higher rating is not assigned.  The evidence 
is not so evenly balanced as to give rise to a reasonable 
doubt.  38 C.F.R. § 3.102.


ORDER

Entitlement to a schedular rating in excess of  20 percent 
for right shoulder (major) recurrent dislocation, status post 
arthroscopy is denied.



		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

